IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0823
                               Filed June 10, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON PAUL DRAHOS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Nathan A.

Callahan, District Associate Judge.



      The defendant appeals from the judgment and sentence entered following

his conviction for possession of marijuana, third offense. AFFIRMED.



      Joseph C. Glazebrook of Glazebrook, Moe, Johnston, & Hurd L.L.P., Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Charity Sullivan and Jeremy

Westendorf, Assistant County Attorneys, for appellee.



      Considered by Danilson, C.J., Vaitheswaran, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


MAHAN, S.J.

       Jason Drahos appeals from the judgment and sentence entered following

his conviction for possession of marijuana, third offense. He contends the court

erred in denying his motion to suppress evidence because the investigatory stop

violated the federal and state constitutions.1 We review his claim de novo. See

State v. Kern, 831 N.W.2d 149, 164 (Iowa 2013).

       Drahos was parked in a private parking lot adjacent to an apartment

building in Waterloo at 3:30 a.m. on March 7, 2013. In order to curb illegal

activity occurring on the parking lot in question, the owner of the property gave

law enforcement permission to prosecute any trespassers found on the premises

without seeking approval for each prosecution. Signs are posted warning it is

unlawful to trespass or loiter on the property.

       Waterloo Police Officer Mark Nissen was conducting his regular patrol of

the area when he saw Drahos sitting in the front seat of a parked vehicle. He did

not recognize the vehicle, which had been backed into the parking space and

was not running. In order to see into the vehicle better, Officer Nissen turned on

his “take-down lights,” which are “the white lights to the front of the patrol car

[that] illuminate everything in front of the patrol car.” The officer then observed

Drahos reach for the center console.

       Officer Nissen exited his patrol car to make contact at the same time

Drahos began exiting his vehicle. After following the officer’s command to return

to the vehicle, Drahos stated he was at the apartment building waiting for

1
  Because Drahos offers no reason to distinguish his federal and state constitutional
claims, our discussion applies equally to both. See State v. Legg, 633 N.W.2d 763, 765
n.1 (Iowa 2001).
                                         3


somebody.     Officer Nissen smelled “a very, very potent odor of marijuana”

coming from the vehicle and observed Drahos had “red, watery eyes.” Drahos

admitted to smoking marijuana and provided the officer with the remnants of a

marijuana joint, along with a red plastic cup containing loose marijuana.

       Drahos was arrested and charged with possession of marijuana, third

offense. After his motion to suppress was denied, Drahos consented to a bench

trial on the minutes of evidence. He was found guilty as charged and sentenced

to a term of incarceration of no more than two years, which was suspended.

       A peace officer may stop and briefly detain a person to conduct a further

investigation where the officer has reasonable suspicion of a crime. State v.

McIver, 858 N.W.2d 699, 702 (Iowa 2015). Reasonable suspicion exists when

“articulable facts and all the circumstances confronting the officer at the time give

rise to a reasonable belief that criminal activity may be afoot.” Id. To determine

the existence of reasonable suspicion, we therefore consider all the

circumstances together. Id.

       Under the circumstances presented here, we find the officer had a

reasonable belief that criminal activity may have been afoot. Officer Nissen was

aware of the illegal activity being conducted in the area and that the property

owner had given permission to law enforcement to prosecute trespassers

discovered on the property. It was reasonable to believe an individual sitting in a

parked vehicle with the engine off in that area at 3:30 a.m. was involved in

criminal activity. Because the officer had the reasonable suspicion necessary to

detain Drahos, we affirm the denial of his motion to suppress.

       AFFIRMED.